TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00618-CV



                                      In re Ardell Nelson, Jr.



                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator filed a petition for writ of mandamus largely complaining that the district

clerk and the district court had not properly prepared the record in an appeal filed from the district

court’s denial of relator’s motion for DNA testing. See Tex. R. App. P. 52.8. The documents relator

seeks to have added to the file are not necessary to the appeal, however, and relator has not shown

that the district clerk or the district court have violated their ministerial duties or orders issued by

this Court. We deny the petition for writ of mandamus.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Filed: August 9, 2013